Exhibit INCORPORATED UNDER THE LAWS OF THE PROVINCE OF ALBERTA NUMBER VT123456 SHARES *0***** **0***** ***0***** ****0***** *****0***** THIS CERTIFIES THAT SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 * * * SPECIMEN VT123456 123456 CUSIP136644 10 1 ISIN CA1366441014 is the registered holder of * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * Zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * zero * * FULLY PAID AND NON-ASSESSABLE COMMON SHARES IN THE CAPITAL OF CANADIAN SUPERIOR ENERGY INC. transferable on the books of the Corporation by the registered holder in person or by duly authorized attorney upon surrender of this Certificate properly endorsed. This Certificate is not valid until countersigned and registered by the Transfer Agent and Registrar of the Corporation. IN WITNESS WHEREOF the Corporation has caused this Certificate to be signed by the facsimile signatures of its duly authorized officers. Chairman DATED:September 23, 2008 COUNTERSIGNED AND REGISTERED VALIANT TRUST COMPANY TRANSFER AGENT AND REGISTRAR, CALGARY, ALBERTA AND TORONTO, ONTARIO or REGISTRAR AND TRANSFER COMPANY, CRANFORD, NEW JERSEY By President and Chief Operating Officer AUTHORIZED OFFICER THE SHARES REPRESENTED BY THIS CERTIFICATE ARE TRANSFERABLE AT THE OFFICES OF VALIANT TRUST COMPANY IN CALGARY, ALBERTA AND TORONTO, ONTARIO OR REGISTRAR AND TRANSFER COMPANY, CRANFORD, NEW JERSEY THE CLASS OF SHARES REPRESENTED BY THIS CERTIFICATE HAS RIGHTS, PRIVILEGES. RESTRICTIONS ORCONDITIONS ATTACHED TOIT.THE CORPORATION WILL FURNISH TO SHAREHOLDERS, ON DEMAND AND WITHOUT CHARGE,A FULL COPY OF THE TEXT OF THE RIGHTS, PRIVILEGES,RESTRICTIONS AND CONDITIONS ATTACHED TO EACH CLASS AUTHORIZED TO BE ISSUED AND TO EACH SERIESINSOFAR ASTHE SAME HAVE BEEN FIXED BY THEDIRECTORS, AND THE AUTHORITY OF THE DIRECTORS TO FIX THE RIGHTS, PRIVILEGES, RESTRICTIONS AND CONDITICNS OF SUBSEQUENT SERIES. FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto PLEASE INSERT SOCIAL INSURANCE NUMBER OF TRANSFEREE (Name and address of transferee) shares registered in the name of theundersigned on the books of the Corporation named on the face of this certificate and represented hereby,and irrevocably constitutes and appoints the attorney of the undersigned to transfer the said shares on the register of transfers and books of the Corporationwith full power of substitution hereunder. Dated: 20 Signature: (Signature of Shareholder) Signature Guaranteed By: NOTICE: The signature of :this assignment must correspond with the name as written upon the face of the certificate, in every particular, without alteration or enlargement, or any change whosoever, and must be guaranteed by a bank, trust company or a member of a recognized Medallion Signature Guarantee Program. SECURITY INSTRUCTIONS - INSTRUCTIONS DE SÉCURITÉ THIS IS WATERMARKED PAPER. DO NOT ACCEPT WITHOUT NOTING WATERMARK. HOLD TO LIGHT TO VERIFY WATERMARK. PAPIERFILIGRANÉ, NE PAS.ACCEPTERSANS VÉRIFIER LA PRÉSENCE DU FILIGRANE,POUR CE FAIRE,PLACERÀ LA LUMIÈRE.
